Citation Nr: 0920679	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to a rating in excess of 30 percent until April 
8, 2008 and in excess of 50 percent from April 9, 2008 for 
Posttraumatic Stress Disorder (PTSD).  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 
1997. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that until 
April 8, 2008, the Veteran's PTSD manifested in flattened 
affect; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships but not obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affected the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. 

2.  The preponderance of the evidence indicates that from 
April 9, 2008, the Veteran's PTSD manifested in occupational 
and social impairment with suicidal ideation; obsessional 
rituals which interfere with routine activities; near-
continuous depression affected the ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships but without total occupational and 
social impairment; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent, but no 
higher, for PTSD have been met to April 8, 2008.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & West Supp. 2008); 38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating of 70 percent, but no higher, 
for PTSD have been met from April 9, 2008.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & West Supp. 2008); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and her representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and her representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in her possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants her 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In Vazquez-Flores, the Court further indicated 
that consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial.
 
In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by a letter dated June 2005, before 
initially deciding those claims in a rating decision dated 
September 2005.   

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed her of the 
VCAA and VA's duty to assist, and indicated that it was 
developing her claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided she identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of her treatment records if she 
wished VA to obtain such records on her behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support her claims.

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  However, such notice was submitted to the 
Veteran in a letter dated May 2006.  Additionally, the Board 
notes that a May 2008 notice letter specifically addressed 
the notice requirements of Vazquez-Flores, and provided 
examples of the type of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation as well as the relevant ratings 
criteria. The Board additionally notes that an April 2007 
statement of the case (SOC) also provided the Veteran with 
the ratings criteria utilized in adjudicating the Veteran's 
disability.  In Pelegrini II, as previously indicated, the 
Court also held that notice should be given before an initial 
AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this case, notice was provided 
consistent with Dingess and Vazquez after the initial 
decision; however, the timing deficiency was remedied by the 
issuance of notice followed by readjudication of the claim.  
The July 2008 rating decision considered the claim based on 
all the evidence of record and provided the Veteran with an 
increased disability rating.  This readjudication acted to 
remedy any timing defect.  

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to her claims, 
including service medical records and post-service VA 
records, private medical records, Vet Center records, hearing 
testimony, a statement from her neighbor and the Veteran's 
contentions.  The Veteran does not now claim that there is 
any outstanding evidence for VA to secure in support of this 
appeal.

The RO also conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording her VA 
examinations, during which examiners addressed the disability 
at issue in this appeal.  

Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence she should submit to substantiate her 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 10 percent rating is warranted for PTSD 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 
 
A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment.  Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that the 
symptoms listed in the Rating Formula are only examples, and 
that evidence of those specific symptoms is not required to 
show that the veteran is totally disabled.  In rating a 
mental disability VA is required to consider all symptoms 
that affect her social and occupational functioning, and not 
limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In other words, the primary consideration is whether 
the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2008).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran was treated at 
the Vet Center in Alaska and a counselor there wrote a letter 
on her behalf dated October 2004 indicating the Veteran's 30 
percent disability rating was in gross error.  There is no 
indication of the Veteran's symptomatology in this letter.  

Ms. T submitted a letter dated September 2004 indicating that 
the Veteran had been treated in her office for PTSD from 
August 2003.  Private treatment records from Ms. T indicate 
that the Veteran was dealing with symptoms of depression and 
anxiety on a regular basis; mostly due to conflict in her 
interpersonal relationships.  The Veteran additionally 
indicated that she had sleep disturbance, irritation, and 
nightmares.   The private counselor also indicated that the 
Veteran's VA medical appointments and dealing with the 
appeals process were PTSD triggers.  A February 2004 
treatment note indicates that the Veteran had severe PTSD 
symptoms with poor overall functioning; however, she denied 
suicidal ideation.  A June 2005 treatment note indicates that 
the Veteran had pressured speech.  An August 2005 treatment 
plan indicated the Veteran had a GAF score of 60.  The 
counselor submitted an additional letter indicating that she 
had seen the Veteran from August 2003 until August 2005 and 
that the Veteran was relocating to Tennessee due to her 
seasonal depression features.  

Treatment records from the Anchorage VA Medical Center (VAMC) 
indicate that the Veteran was primarily treated for 
medication management with regards to her mental health 
condition.  However, she was seen during March 2004.  The 
examiner indicated that the Veteran was more relaxed than she 
had been in the past and that her GAF score was 62.  An 
additional March 2005 treatment note indicates that the 
Veteran complained her memory and concentration were getting 
worse; however, she was pleasant, cooperative, and well 
groomed; with fluent speech; depressed mood; affect was 
congruent but brightened with social cues; organized 
thoughts; good judgment and insight; and she denied suicidal 
ideation.  

The Veteran was afforded a VA examination during June 2005.  
The Veteran indicated that she had some sleep problems and 
felt tired most of the time; had nightmares; was neatly 
groomed; speech was at a normal rate and tone; with no 
delusions or hallucinations; affect was depressed and 
somewhat hostile; no homicidal or suicidal ideation; alert 
and oriented times three; good memory; good fund of 
knowledge; with fair to poor insight; and fair judgment.  The 
Veteran was given Axis I diagnoses of PTSD, dysthymia, and 
alcohol and cannabis abuse; an Axis II diagnosis of 
histrionic personality disorder with a GAF score of 70.  

The Veteran began treatment with the Nashville VA medical 
system during November 2005.  Her initial psychiatry 
assessment during November 2005 indicates that she complained 
of symptoms such as nightmares, flashbacks, avoidance 
behaviors, and detachment.  The Veteran had normal speech; 
oriented times three; affect was defensive and guarded; mood 
was depressed; insight and judgment were fair; thought 
processes were logical; she had no thoughts of killing 
herself but sometimes had thoughts that of being better off 
if she wasn't alive; denied homicidal ideation.  The Veteran 
was given an Axis I diagnosis of history of PTSD, an Axis II 
diagnosis of borderline personality disorder and a GAF score 
of 50.  The Veteran's thoughts were logical with no psychosis 
and her affect was guarded.  March and April 2006 psychiatry 
consults indicated that the Veteran's speech was normal; her 
thought processes were linear and goal directed; her affect 
was euthymic; memory had no apparent deficits; insight and 
judgment were fair.  A July 2006 treatment note indicated 
that the Veteran was having some suicidal thoughts and 
increased depression; however, she denied current suicidal or 
homicidal ideation.  During a December 2006 psychology 
consult, the Veteran indicated that she had suicidal ideation 
but with no intent or plan.

The Veteran submitted a statement dated June 2007.  She 
indicated that she has violent dreams where she was hurting 
people and felt good about it.  She visualized and 
contemplated people trying to hurt her or her family.  The 
Veteran stated that she preferred to be alone.  Additionally, 
she indicated that she had problems with memory loss; 
following a conversation; being touched; or being around 
crowds.

The Veteran was afforded an additional VA examination during 
April 2008.  Under non-PTSD psychiatric/medical symptoms, the 
examiner indicated that the Veteran has significant 
depressive symptoms with auditory (two times per week) and 
visual hallucinations (three to four times per week).  The 
Veteran indicated that she had been married for four years 
but that she did not feel connected to her husband.  She 
indicated that she spoke with her grown son on the phone but 
had problems with an emotional connection.  The Veteran 
stated that she had no significant friendships and called 
people she knew from the army out of a sense of obligation.  
Additionally, she avoided crowds and restaurants as they made 
her nervous; however, she went to a concert or a ballgame 
with her husband because he wanted to go.  The Veteran also 
complained of depression; anxiety; a hyperstartle response; 
hypervigilance; and irritability.  On physical examination, 
the Veteran was appropriately dressed; appeared fatigued; 
speech was normal; affect was constricted; attitude was 
indifferent, guarded, and sarcastic; mood was agitated and 
depressed; attention was intact but she was unable to do 
serial 7's correctly; oriented times three; normal thought 
process and content; no delusions; understood the outcome of 
her behavior; sleep impairment with nightmares; auditory and 
visual hallucinations but not persistent; no inappropriate 
behavior; no panic attacks; no homicidal thoughts; suicidal 
thoughts a couple of times a month; fair impulse control; 
maintained minimum personal hygiene; remote and recent memory 
mildly impaired; and immediate memory was normal.  The 
Veteran indicated that she had some obsessive behavior such 
as anxiety if things were not in their place or the bed was 
unmade.  The examiner indicated that the Veteran's 
psychosocial functioning appeared poor; however, she was 
employed fulltime and had lost no time from work for the 
previous twelve months.  The Veteran was diagnosed with PTSD, 
chronic and moderately severe with a GAF score of 55.  To 
conclude, the examiner indicated that the Veteran did not 
have total occupational and social impairment due to PTSD 
signs and symptoms; however, she did have deficiencies in 
thinking, family relations, work and mood.

A July 2008 VA psychiatry note indicates that the Veteran had 
pervasive suicidal thoughts without intent and unrelenting 
depression.  However, the Veteran's behavior, appearance, 
speech and thought process were normal.  Her mood was 
depressed and her affect was tearful; she had no 
hallucinations; she reported memory problems; but she had 
good insight and judgment.  A January 2009 VA psychiatry note 
indicates that the Veteran had anxiety and depression; felt 
detached; avoided noise and crowds; and had suicidal thoughts 
without intent.  The Veteran denied psychotic symptoms or 
homicidal thoughts.

The Veteran submitted a March 2009 letter from her neighbor 
who works for the Department of Adult Behavioral Health at 
Fort Campbell, Kentucky.  The neighbor indicated that she had 
witnessed the Veteran's hyperstartle response; 
hypervigilance; and low mood.  The Veteran had shared with 
the neighbor reports of her emotional numbness; suicidal 
ideation with a plan but no intent; auditory and visual 
illusions; intrusive thoughts; flashbacks; and panic 
symptoms.  The neighbor indicated that the Veteran's PTSD was 
moderate to severe and her current psychosocial functioning 
was poor.  

The Veteran provided testimony concerning the severity of her 
symptoms during March 2009.   She indicated that she had a 
part-time job and that she had many jobs since separation 
from the military.  The Veteran indicated that she had 
homicidal ideation; self isolation; and suicidal ideation.  
The Veteran's spouse indicated that she had a hyperstartle 
response, nightmares, sleep disturbance and hypervigilance.   
The Veteran also described her apathy towards life and her 
difficulty in participating in enjoyable activities.  

The Board finds that the Veteran's level of disability during 
the period to April 8, 2008 is best captured by a 50 percent 
disability rating.  The preponderance of the evidence 
indicates that until April 8, 2008, the Veteran's PTSD 
manifested in flattened affect; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships but not 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  In this regard, the Board notes that the 
Veteran retained full-time employment during the relevant 
time period and maintained her marital and parenting 
relationships with her family.  While the Veteran reported 
during December 2006 and July 2007 treatment notes indicated 
that the Veteran stated that she had suicidal thoughts or 
ideation, such singular symptom, when considered with her 
other symptomatology, does not reflect a level of disability 
consistent with the criteria for a 70 percent rating.  Thus, 
the Board finds that the preponderance of the evidence 
indicates that the Veteran's occupational and social 
impairment due to PTSD until April 8, 2008 is best 
contemplated by the 50 percent disability rating.

The Board finds that the Veteran's level of disability during 
the period from April 9, 2008 is best captured by a 70 
percent disability rating.  The Board notes in this regard 
that the Veteran's PTSD manifests in suicidal ideation, near-
continuous depression, episodic visual and auditory 
hallucinations, difficulty in adapting to stressful 
circumstances but without total occupational and social 
impairment and without gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
Board additionally notes that most recent VA examiner 
indicated that the Veteran did not have total occupational 
and social functioning impairment.  The Board additionally 
notes that the Veteran continued to work throughout the 
relevant period and established an effective enough 
relationship with her neighbor (who indicated the Veteran was 
her friend) that she knew details of the Veteran's 
psychiatric symptomatology and living situation well enough 
to write a thorough description.  While the Veteran reported 
during her Board testimony that she had homicidal ideation, 
such singular symptom, when considered with her other 
symptomatology, does not reflect a level of disability 
consistent with the criteria for a 100 percent rating.  The 
Board notes in this regard that there is no indication the 
Veteran has a plan or intent to harm herself or others; thus, 
there is no persistent danger evidenced.  Therefore, the 
preponderance of the evidence is against a finding that the 
Veteran's PTSD manifests in total occupational and social 
impairment.  Thus, the preponderance of the evidence of 
record indicates that the Veteran's condition warrants a 70 
percent disability rating but no higher.

VA regulations also establish objective and subjective 
standards for an award of total rating based on 
unemployability (TDIU).  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or 
more. In this case, the Board has concluded that the severity 
of the Veteran's service-connected psychiatric condition 
warrants a 70 percent evaluation. It is not shown, however, 
that the Veteran is precluded from gainful employment due to 
this condition. It has been reported that the Veteran has 
been working part-time, and the VA examiner in April 2008 
expressed the opinion that, although she did have 
deficiencies in thinking, family relations, work and mood, 
the Veteran did not have total occupational and social 
impairment due to PTSD signs and symptoms. Accordingly, TDUI 
is not warranted. 38 C.F.R. § 4.16(a).
 
The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for a total disability rating for the pendency of her 
appeal, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   














ORDER

Entitlement to a rating of 50 percent for post-traumatic 
stress disorder (PTSD is granted to April 8, 2008, subject to 
the regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating of 70 percent for post-traumatic 
stress disorder (PTSD is granted from April 9, 2008, subject 
to the regulations applicable to the payment of monetary 
benefits




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


